PER CURIAM
In this case tried to a jury, the state concedes that, under State v. Crawford, 91 Or App 597, 756 P2d 68 (1988), the record contains insufficient facts to establish that the police had probable cause to arrest defendant. We agree that the motion to suppress should have been granted.
Because the issue is likely to arise on retrial, we also address defendant’s other assignment of error. He argues that the trial court should have suppressed an eyewitness’s identification, because the “photo throwdown” was unduly suggestive. We do not agree that the procedure followed was improper.
Reversed and remanded for a new trial.